Citation Nr: 0434070	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the Army from March 1943 
to January 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 2003 rating 
decision issued by the Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

By a December 9, 2004 ruling, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause.  See 38 C.F.R. § 20.900(c).

It is noted that the veteran appealed the initial 30 percent 
rating that was assigned to the PTSD disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  Thus 
the issue on appeal is as set out on the title page.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
depression, anxiety, panic attacks, limited emotional 
expression, difficulty relating to people, anger, 
irritability, social isolation, loss of interest in 
previously enjoyed activities, problems with memory and 
concentration, intrusive thoughts, nightmares, and some vague 
suicidal ideation.  

2.  The veteran's current psychiatric diagnosis is PTSD; his 
GAF scores between 2002 and 2004 ranged from 46 to 55.
3.  The veteran's PTSD disability has not been characterized 
by deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

4.  The disability picture caused by the veteran's PTSD is 
not so unusual as to render the application of the regular 
schedular rating provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130 Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



I.  Increased rating claim

The veteran contends that his PTSD disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his PTSD condition warrants an evaluation in 
excess of the currently assigned 30 percent rating.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most current 
evidence of the present level of disability is found in the 
reports from the VA psychiatric examinations conducted in 
February 2003, and March 2004; in private treatment records 
dated between February 1998 and November 2002; in Vet Center 
treatment reports dated between November 2002 and January 
2004; in VA outpatient treatment records dated between 
December 2002 and April 2004; in Travel Board hearing 
testimony of the veteran and his spouse; and in various 
written statements provided by the veteran, his wife and 
stepson.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's Vet Center treatment reports 
reveals that he was suffering from various symptoms of PTSD, 
including disturbed sleep, nightmares, intrusive thoughts, 
anxiety, memory and concentration problems, loss of interest 
in previously enjoyed activities, depression and crying 
spells.  In November 2002, the veteran's judgment was noted 
to be impaired.  He was described as always on edge and as 
having anger.  He was taking medications for depression.  A 
November 2003 note states that the veteran suffered from 
panic attacks.

Review of the veteran's VA outpatient treatment records 
reveals that the appellant was first seen for a PTSD program 
evaluation in December 2002.  His symptoms included poor 
concentration, insomnia, avoidance, limited emotional 
expression, nightmares, intrusive thoughts, dysphoria, a 
sense of helplessness and decreased hedonic capacity.  He was 
noted to suffer from panic disorder.  The evaluator noted a 
highest past year GAF score of 55, and a lowest past year GAF 
score of 45.  A March 2003 note indicates that the veteran 
was experiencing some isolation and that his GAF score was 
50.  His affect was anxious and constricted.  He reported 
that he had stopped driving because of panic attacks.  The 
veteran stated that he had been married for 35 years and the 
relationship was described as stable.  He and his wife 
reported that the veteran visited a close friend in a nearby 
town every week or two.  

The veteran underwent a VA psychiatric examination in 
February 2003; the examiner reviewed the claims file.  The 
veteran reported anxiety, difficulty concentrating, 
nightmares and what the examiner described as intrusive 
thoughts.  The veteran also said that he was emotional, that 
he was uncomfortable in crowds and that he could not stand 
war movies.  On mental status examination, the veteran was 
fully cooperative.  Some anxiety was noted.  His speech was 
mildly pressured.  The predominant moods were ones of anxiety 
and depression.  His insight and judgment were adequate.  The 
veteran denied homicidal and suicidal ideation.  The examiner 
rendered a diagnosis of PTSD and assigned a GAF score of 55.

The veteran underwent another VA psychiatric examination in 
March 2004; the examiner reviewed the claims file.  The 
veteran reported nightmares and said that he avoided crowds 
and that he even stayed away from family functions.  He said 
that he and his wife were very close and that they got along 
well.  On mental status examination, the veteran was fully 
cooperative.  He denied homicidal or suicidal ideation.  His 
insight and judgment were adequate.  The examiner rendered a 
diagnosis of PTSD and assigned a GAF score of 46.

The veteran testified at his November 2004 Travel Board 
hearing at the RO that he had trouble expressing himself and 
that he had thought about suicide.  See Travel Board Hearing 
Transcript p. 3 and p. 7.  His wife testified that his 
symptoms included trouble getting along with people, anger, 
bad judgment and thinking, lack of interest in eating and 
personal hygiene, difficulty understanding complex 
situations, impaired memory and inability to be in a crowd.  
See Travel Board Hearing Transcript pp. 3-7.

Turning to consideration of the veteran's PTSD under the 
rating criteria, the current regulations state that, under 
the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
See also, Cathell v. Brown, 8 Vet. App. 539 (1996); and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a "GAF of 50 is defined as ['][s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The veteran's GAF score has basically 
ranged from 46-55.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 50 percent for the veteran's PTSD.  
The medical evidence shows that the veteran's PTSD 
symptomatology has been severe enough to result in social 
isolation, depressed mood, chronic sleep impairment, 
impairment of concentration and memory loss, emotional 
outbursts and panic attacks and severe enough such that the 
GAF scores assigned by VA psychiatrists have generally ranged 
between 46 and 55 at best.  Furthermore, the veteran's PTSD 
symptoms have resulted in the need for psychiatric outpatient 
treatment and medication.  The Board finds that these PTSD 
symptoms more closely approximate the criteria for a 50 
percent evaluation. 

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the veteran is not 
entitled to an evaluation in excess of a 50 percent schedular 
rating.  The evidence of record does not establish that the 
veteran demonstrates such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  While the veteran has evidenced anxiety and 
depression, some reduction in concentration and short-term 
memory, some neglect of personal hygiene, some disturbances 
of motivation and mood and some difficulty in establishing 
and maintaining effective work and social relationships, the 
evidence of record shows that the veteran has, by his own 
account, maintained his marriage for 35 years, maintained a 
relationship with a friend, and regularly appeared for 
treatment without any serious complaints.  The evidence of 
record does demonstrate that the veteran suffers from such 
symptoms as depressed mood, anxiety and chronic sleep 
impairment and that he does demonstrate reduced reliability 
and productivity due to some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships, but there is no evidence of 
suicidal ideation, obsessional rituals, illogical speech, 
panic, periods of violence, or an inability to establish or 
maintain effective relationships.  Thus, a 70 percent 
evaluation is not warranted under the rating criteria.  
Therefore a 50 percent evaluation, but no more, is warranted 
under the applicable rating criteria.
The veteran's spouse has indicated that he should be rated as 
100 percent disabled for his PTSD due to his symptomatology.  
However, the veteran's spouse, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The February 2003 VA PTSD examination report indicates a GAF 
value of 55 and VA outpatient treatment reports include GAF 
values of 50; these GAF scores demonstrate moderate symptoms 
and moderate difficulty in social and occupational 
functioning due to PTSD.  The evidence of record also 
includes a clinical finding of a GAF score of 46; this score 
demonstrates serious symptoms or serious impairment in 
social, occupational or school functioning.  The clinical 
assessments of record are considered persuasive as to the 
veteran's degree of impairment due to PTSD since they 
consider the overall industrial impairment due to his 
psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a schedular rating in excess 
of 50 percent for disability due to PTSD is not warranted.  
Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the veteran's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any hospitalization for his 
PTSD.  The veteran has not offered any objective evidence of 
any symptoms due to the PTSD that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Because this is an appeal from the initial rating for the 
psychiatric disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating for the 
psychiatric disability.

After a thorough review of the evidence of record, the Board 
grants the veteran's claim for an increased evaluation in 
excess of the currently assigned 30 percent for his 
psychiatric disability.  The findings set forth above most 
closely approximate those necessary for the 50 percent 
evaluation.  However, the findings needed for the next higher 
evaluation of 70 percent are not currently demonstrated.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his increased rating claim.  The RO 
sent the veteran a letters in December 2002, in which he was 
informed of what the evidence had to show to establish 
entitlement, what evidence was still needed and what was VA's 
duty to assist in obtaining evidence for his claim.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the veteran was afforded VA 
psychiatric examinations, his VA medical records have been 
associated with the claims file and private and Vet Center 
medical records have also been associated with the claims 
file.  The veteran provided testimony at a Travel Board 
hearing.  The veteran was informed about VA's duty to assist 
in a letter sent by the RO in December 2002, and in the 
Statement of the Case (SOC) issued in January 2004.  The 
veteran did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).


ORDER

A 50 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing payment of monetary 
benefits.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



